This action was brought by defendant in error, W.R. Moore, to recover of the appellant the Texas Central Railroad Company, the Texas  Pacific Railway Company and the St. Louis  San Francisco Railroad Company damages for injuries to two trainloads of cattle. The route of the shipment was from Albany to Cisco over the Texas Central Railroad, from Cisco to Sherman over the Texas Pacific Railway and from Sherman to Scullin, I.T., over the St. Louis  San Francisco Railroad Company. The case was tried three times, and upon the last trial defendant in error recovered of the Texas Central Railroad Company $1056.17, and against the St. Louis  San Francisco Railroad Company for $2112.50.
The application for the writ of error by the Texas Central Railroad Company was at first refused by this court, until an application by Moore, defendant in error, against the St. Louis San Francisco Railroad Company came in, which was granted upon the ground that it "practically settled the case," when we granted that writ and set aside the order refusing the application of the Texas Central Railroad Company and proceeded to grant it. It is our customary rule, when we grant an application for one party in a case, to grant all other applications in the same case, so that when we come to pass upon the application originally granted we will have the whole case before us.
Having reconsidered the application of the Texas Central Railroad Company we are of the opinion that the assignments point out no error and therefore the judgment as against that company is affirmed.
But as to the judgment against the St. Louis  San Francisco Railroad Company we have a very different question. On the second trial of this case there was a verdict and judgment in favor of Moore against the Texas Central Railroad Company for $3000 and interest, but in favor of the St. Louis  San Francisco Railroad Company. From that judgment the Texas Central Railroad Company moved for a new trial and its motion was granted. But no motion was made by either party for or against the St. Louis  San Francisco Railroad Company to set aside the judgment in its favor and there was no appeal or writ of error from said judgment. When the case came on for a hearing a third time the St. Louis  San Francisco Railroad Company pleaded these facts as a bar of a judgment against it, to which Moore, defendant in error, interposed an exception, which exception was sustained. The case proceeded to trial and resulted in a verdict and judgment against that company for $2112.50. Upon a hearing of an appeal from that judgment the Court of Civil Appeals for the Sixth Supreme Judicial District held that it was error *Page 353 
to have sustained the exception to the facts so pleaded and reversed the judgment and remanded the cause. Boone v. Hulsey,71 Tex. 184, was a suit for the recovery of a league of land and the defendants each claimed a separate portion of the survey. In that case judgment by default was rendered against certain of the defendants and judgment upon the verdict was rendered in favor of certain other defendants. The judgments against the defendants by default was set aside for a defect in the citations. It was held that the setting aside of the judgments by default did not affect the judgment in favor of the other defendants. But this ruling was upon the express ground that actions of trespass to try title against several defendants in which each defendant claimed a separate parcel of land is subject to be severed, that in such a case each defendant was entitled upon demand to a severance and to a separate trial, and that his case might be severed after judgment as well as before. But in case of Wootters v. Kauffman,67 Tex. 488, we said: "Our statutes provide that there shall be but one final judgment in any case. It follows from this that if there be several defendants to a suit, no final judgment can be rendered against one until it is rendered against all, however independent of each other their respective defenses may be. Hence, a new trial as to one is a new trial as to all, as has been decided by this court in Long v. Garnett, 45 Tex. 400; and a continuance as to one defendant is a continuance as to the others, although the court may attempt to render final judgment against the latter. (Martin v. Crow, 28 Tex. 614.)" To which many other cases to the same effect may be added. But the Act under which this suit was brought jointly against the three companies was passed long since the statute which provides that there shall be only one final judgment in a case. The statute first referred to does not proceed upon the idea that there is any joint liability between the carriers. The object of the Act was in part to fix the venue of connecting carriers, and to adjust the damages between the lines, when it should be difficult to determine which line was responsible for the damage. The Act permits suit against all the carriers, although the damage by each is separate and distinct from that inflicted by any other. The suits in this case may have been brought separately. And when a jury has declared that one of the defendants is not responsible for any of the damage and there has been no error as to the proceedings in relation to such defendant, no reason is seen for holding such company in the case because some error has been committed as to another defendant which requires a setting aside of the verdict against it. As we have said, this Act was not in force when the law was enacted which declared that there should be but one final judgment in a case, and since the suits in this case were separable and one judgment is in no manner dependent upon another, we see no valid reason why the setting aside of a judgment against one defendant should be held to have set it aside as to another when there is no connection in their liability.
This was a reversed and remanded case as to the St. Louis  San Francisco Railway Company and the writ of error was granted because *Page 354 
the petition averred that the decision of the Court of Civil Appeals "practically settled the case." In such a case the statute makes it our duty in the event we endorse the ruling of the Court of Civil Appeals to render judgment against the applicant. Accordingly, we reverse the judgment of the District Court and render judgment in favor of the St. Louis  San Francisco Railway Company.
The judgment against the Texas Central Railway Company is affirmed and that against the St. Louis  San Francisco Railway Company is reversed and here rendered in favor of that company.
Affirmed as to Texas Central R. Co.
Reversed and rendered in favor of St. Louis  S.F. Ry. Co.